Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The previous Office’s assertion indicating the allowability of claims 16 and 18 is withdrawn in light of the newly discovered references to  Yamazaki and Hong. Rejections based on the newly cited references now follows.

Claim Objections
Claim 18 is objected for not being compliant with 37 C.F.R. 1.121.  Claim 18 is indicated as “Cancelled” in the reply filed February 7, 2020, but the text of the claim is still presented.  37 C.F.R. 1.121 states, in section (c)(4):
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."

Appropriate correction is required.

Response to Arguments

Applicants’ arguments have been considered but are moot because the arguments do not apply to the current rejection. Accordingly, the Non-Final rejection of 11/7/2019 is withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9142566 B2 (“Hong”) in view of  US Patent 5817549 (“Yamazaki”).

Claim 14:  Hong discloses a semiconductor device (col 1, lines 59-63), comprising: 
a substrate 102 including a first device region 104 and a second device region 105 spaced apart from each other; 
a gate oxide layer 108/110/114/120/122 on the first device region 104 including a second oxide layer 114 on the first device region 104 and a first oxide layer 120 on the second oxide layer 114; and 


    PNG
    media_image1.png
    261
    470
    media_image1.png
    Greyscale



a gate oxide layer 114 on the second device region 105, 
wherein the first oxide layer 120 has a thickness in a range between 5 angstroms and 50 angstroms (col 8, lines 45-50), and 
the second oxide layer 114 has a thickness in a range between 5 angstroms and 100 angstroms (col 6, lines 65-67). 

Hong is silent regarding the claimed limitation wherein the first oxide layer is free of –OH bonds.

Yamazaki teaches wherein silicon oxide films (=”first oxide layer”) are free of –OH bonds: 
“Silicon oxide films which are formed by means of a CVD method or a PVD method contain many unpaired silicon bonds or Si--H bonds and Si--OH bonds. When such a silicon oxide film is treated at a high temperature of at least 800ºC in a dinitrogen monoxide atmosphere, the Si--H bonds in the silicon oxide film are nitrided or oxidized and converted to Si=N, Si2=N--O bonds or Si--N=O bonds for example. The Si--OH bonds are also converted in the same way” (col7, lines 1-8). 


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first oxide layer of Hong as disclosed in Yamazaki in order to compose an embodiment wherein the first oxide layer is free of –OH bonds because unpaired Si—OH bonds from conventional deposition processes can be removed and form a preferred gate insulating film (col. 7, lines 1-10). 

Claim 15:  Hong in view of Yamazaki disclose claim 14 in the manner as described above. 

108/110/114/120/122 on the first device region 104 further comprises a third oxide layer 110 disposed below the second oxide layer 114 (FIG. 9).  

    PNG
    media_image1.png
    261
    470
    media_image1.png
    Greyscale


Claim 16:  Hong in view of Yamazaki disclose claim 15 in the manner as described above.

Hong further discloses the wherein the third oxide layer 110 has a thickness in a range between 5 angstroms and 50 angstroms (col 6, lines 4-10).  


Claim 17: Hong in view of Yamazaki disclose claim 15 in the manner as described above.  

Hong further discloses the claimed limitation wherein the gate oxide layer 108/110/114/120/122 on the first device region 104 further comprises a fourth oxide layer 122 on the first oxide layer 120 (FIG. 9).  


    PNG
    media_image2.png
    224
    388
    media_image2.png
    Greyscale



Claim 19:  Hong in view of Yamazaki disclose claim 14 in the manner as described above.  

Hong further discloses the claimed limitation wherein the first device region 104 is an input/output device region 150, and the second device region 105 is a core device region 151 (FIG. 9).  Additionally, the Office notes that the above labels “input/output” and “core” are given limited patentable weight because the device regions in FIG. 9 are considered sufficient to be capable of intended use as input/output and core regions. 

    PNG
    media_image2.png
    224
    388
    media_image2.png
    Greyscale


Claim 20:  Hong in view of Yamazaki disclose claim 14 in the manner as described above.  

114 on the second device region 105 has a thickness that is smaller than a sum of thicknesses of the first 120and second 114 oxide layers on the first device region 104 .(FIG. 9).  

    PNG
    media_image2.png
    224
    388
    media_image2.png
    Greyscale



Claims 21, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hong.

Re Claim 21:  Hong discloses a semiconductor device (FIG. 9), comprising: 
a substrate 102 including a first device region 104 and a second device region 105 spaced apart from each other; 
a first gate oxide layer 108/110/114/120/122 on the first device region 104 comprising a second oxide layer 114 on the first device region 104 and a first oxide layer 120 on the second oxide layer 114; and 
a second gate oxide layer 114/120/122 on the second device region 105, 
wherein the first gate oxide layer 108/110/114/120/122 on the first device region 104 further comprises a third oxide layer 110 disposed below the second oxide layer 114, the third oxide layer 110 having a thickness (col 6, lines 5-10).  

(e.g., col 6, lines 5-10).

    PNG
    media_image2.png
    224
    388
    media_image2.png
    Greyscale


It would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range of Hong in order to compose an embodiment of the third oxide layer having a thickness in a range between 5 angstroms and 50 angstroms because “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” thus “[i]t is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical” In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Re Claim 22:   Hong discloses claim 21 in the manner as described above.

108/110/114/120/122 on the first device region 104 further comprises a fourth oxide layer 122 on the first oxide layer 120 (FIG. 9).  

Claim 24:  Hong discloses claim 21 in the manner as described above.

Hong further discloses the claimed limitation wherein the first device region 104 is an input/output device region 150, and the second device region 105 is a core device region 151 (FIG. 9).   Additionally, the Office notes that the above labels “input/output” and “core” are given limited patentable weight because the device regions in FIG. 9 are considered sufficient to be capable of intended use as input/output and core regions.

Claim 25:  Hong discloses claim 21 in the manner as described above.

Hong further suggests the claimed limitation wherein the second gate oxide layer 114 on the second device region 105 has a thickness that is smaller than a sum of thicknesses of the first 120 and second oxide layers 114 on the first device region 104 (FIG. 9).  

Claim 26:  Hong discloses claim 21 in the manner as described above.

Hong discloses the claimed limitation further comprising an isolation structure 103 disposed between the first device region 104 and the second device region 105 (FIG. 9).


    PNG
    media_image2.png
    224
    388
    media_image2.png
    Greyscale



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yamazaki.

Re Claim 23:  Hong discloses claim 21 in the manner as described above.

Hong further discloses the claimed limitation wherein the first oxide layer 120 has a thickness in a range between 5 angstroms and 50 angstroms (col 8, lines 45-50); and 
the second oxide layer 114 has a thickness in a range between 5 angstroms and 100 angstroms (col. 6, lines 65-67) (FIG. 9).


    PNG
    media_image2.png
    224
    388
    media_image2.png
    Greyscale





Yamazaki teaches wherein silicon oxide films (=”first oxide layer”) are free of –OH bonds: 
“Silicon oxide films which are formed by means of a CVD method or a PVD method contain many unpaired silicon bonds or Si--H bonds and Si--OH bonds. When such a silicon oxide film is treated at a high temperature of at least 800ºC in a dinitrogen monoxide atmosphere, the Si--H bonds in the silicon oxide film are nitrided or oxidized and converted to Si=N, Si2=N--O bonds or Si--N=O bonds for example. The Si--OH bonds are also converted in the same way” (col7, lines 1-8). 


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first oxide layer of Hong as disclosed in Yamazaki in order to compose an embodiment wherein the first oxide layer is free of –OH bonds because unpaired Si—OH bonds from conventional deposition processes can be removed and form a preferred gate insulating film (col. 7, lines 1-10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
2/23/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819